Title: To George Washington from Lund Washington, 8 January 1783
From: Washington, Lund
To: Washington, George


                        
                            Dr Sir
                            Mount Vernon Jany 8th 1783
                        
                        Your Letter of Dembr 25th is at hand—my last letter or the one before that woud tell you there was no sale on
                            the 20th of Last month for Custis’s Horses owing to Mr Dandridges non attendance—on the first day of this month I received
                            two Letters from Mr Dandridge Dated the 11 & 12 of Last Month Wherein he desired me to sell the Horses on the day
                            he advertised them, but not to take less for them then £500 for each, so that I beleive had his Letters come to hand in
                            time there woud have been no sale—the young Horse woud have Sold for £500—but Leonidas woud not, perhaps for not £300—it
                            is generally beleived he woud not have exceeded that sum, and many think he woud not have reach’d it, but he shoud when his
                            Blood and figure is considered sell for as much as any coverg Horse of his Age—which I believe is 9 next spring—"Mr
                            Dandridge in his Letter to me of the 11th of Dembr, says, If the Horses will not sell for their value so as to discharge
                            the Debts due from the Estate—I think Genrl Washington had better take them & run all risque of
                            Beall, I have thought Genrl Washington might afford to give up two of his yearly payments for the two
                            Horses and shall be glad to know as soon as convenient what you think of that matter.
                        after telling Mr Dandridge that it was not Possible for me to tell what the Horses woud sell for, and
                            informing him of the various opinions people had about what they woud sell at, for the young Horse from 300 to 500 pound
                            or perhaps more, and that none had fixd Leonidas higher than 300.—I woud in behalf of you, agree to give up two yearly
                            payments for the Horses, provided those payments did not exceed £500 a year, when I wrote to him (which was on Saturday
                            last) I had not received your Letter, consequently did not know you had wrote to him on the subject—but made him the above
                            offer in consequence of What you said in former Letters. if this is a sum higher then you had any intention of giveg and
                            Mr Dandridge shoud accept of my offer I shall be sorry for it, yet I think shoud the Horses live it will be much better
                            then Laying out of your Money so long as you will from the Estate—I cannot but beleive that Leonidas will get next season
                            (beside your own) 80 mares at £5 each, or 100 at £4 each—at one of those sums I shoud cover him at. and
                            the young Horse, will, when ever he covers shoud he be thought a good Horse for the Turf—make £500 a year—I Woud have
                            given for him had he been sold £500 and pd one half of the money down and the remainder at the expectation of one year. I
                            cannot find a List of Ballances in your Ledger—yet I think I have seen one some where among your papers—the Bonds set
                            apart for you, by Mason at the settlement with Custis were one of Mr B. Dandridge for 600£ Sterling on the back of this
                            Bond there is a Ret for Interest to April 26th 1759 one other of Mr B. Dandridge for 207.4.1 Sterling dated April 23d 1768
                            one other of Mr B. Dandridge for 143.11.9 Sterling dated april 23d 1771—no Interest I beleive has been pd on those Bonds—A
                            Bond of Mr John Mercers for 2100£ Dated 11 Novmbr 1758—A Bond of James Mercers for £1109.11.6 dated 3d June 1774—This Bond
                            appears to me to have been given for Interest of the former, Mr Robt Adams Bond has been pd—Robt Alexanders Debt is £550
                            Maryland Currency. Interest due thereon from the 20th of Novmbr 1769—I know of no other Bonds. you remember Genrl Mercers
                            was pd. I inclose you the two that you desire—I will endeavour to Collect your Rents, and any other money that may be due
                            to you and expend with as little as possible—whether we shall make much, God Only knows for we have long been unlucky our
                            endeavours shall not be wanting. Mr Dulany & Mrs Dulany, told me they did not beleive Mrs French woud ever agree to
                            the exchange of Lands we have been endeavourg to bring about—I find by their talk, they are both displeased with their
                            relations, for the advice they have given Mrs French on that subject, I beleive they will not long live with Mrs French,
                            they do not appear Satisfyd—my Compliments to Mrs Washington—tell her Washington & Nelly are very well—Mr Custis
                            not yet returnd from Maryland—Betsy presents her respectfull Compliments to Mrs Washington & your self &
                            beleive me to be Your Affectionate Hbe Servt
                        
                            Lund Washington
                        
                    